Citation Nr: 0306324	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  98-05 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of postoperative residuals of a right shoulder 
disorder, rated as 10 percent disabling.

2.  Evaluation of left shoulder impingement, rated as 10 
percent disabling.  

(As to the issue of entitlement to service connection for a 
tremor of the hands, the Board is undertaking additional 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating determination 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

The veteran's shoulder movements are more akin to being 
functionally limited to the shoulder level due to pain and 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for 
postoperative residuals of a right shoulder disorder have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 
5003, 5201, 5202, 5203 (2002).

2.  The criteria for a 20 percent evaluation for left 
shoulder impingement have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5003, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the December 1997 and 
March 1998 rating determinations, the March 1998 SOC, and the 
July 1998 and September 2002 SSOCs informed the appellant of 
the information and evidence needed to substantiate this 
claim.  Furthermore, in a March 2002 letter, the RO informed 
the veteran of the VCAA.  It specifically notified the 
veteran of what the evidence had to show to establish 
entitlement, what evidence was still needed from the veteran, 
what the veteran could do to help with his claim, where the 
veteran could send information, and where to contact VA if he 
had any questions.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded 
several VA examinations during the course of the appeal.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion of is limited to 25 degrees 
from the side, a 40 percent evaluation is assigned for the 
major side, and 30 percent is assigned for the minor side, 
under Diagnostic Code 5201.  Limitation of motion midway 
between the side and shoulder level contemplates a 30 percent 
and 20 percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and a 20 percent for the 
minor. Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and a 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and a 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and a 50 
percent for the minor arm; and an 80 percent rating is 
granted for loss of head of (flail shoulder) for the major 
arm and a 70 percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

In August 1997, the veteran requested service connection for 
left and right shoulder disorders.  

In October 1997, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported having 
right shoulder pain in 1990.  In 1991, the pain increased.  
He also began having pain in his arm when lying on his side.  
In 1996, the veteran was diagnosed with a rotator cuff tear 
that was confirmed by MRI.  He had arthroscopic and open 
repair of the right rotator cuff.  The veteran stated that he 
had had relief of the majority of the pain but continued to 
have pain with heavy lifting or when sleeping on that side.  
He also noted a catching sensation on occasion.  He further 
reported pain with prolonged overhead work or prolonged use 
of his shoulder.  

The veteran stated that he had had pain in his left shoulder 
since 1994.  He reported taking NSAIDS but had not had any 
injections.  He stated that the pain had increased over the 
past three months.  

Physical examination revealed that the veteran had left 
shoulder elevation to 180 degrees.  His right shoulder had 
internal rotation to 60 degrees and external rotation to 65 
degrees.  The left shoulder had internal rotation to 70 
degrees and external rotation to 90 degrees.  The veteran had 
a 10 centimeter well-healed scar over his right shoulder 
where his right rotator cuff repair had been performed.  His 
left shoulder had a positive impingement sign.  The right 
shoulder had a negative impingement sign.  There was no 
evidence of atrophy over the right or left shoulder.  Motor 
strength for the rotator cuff on the left and right side was 
5/5.  The veteran had normal sensation in the remaining part 
of his upper extremities.  

X-rays of the right shoulder showed a suture anchor in place 
from the rotator cuff repair.  The glenohumeral joint was 
normal with well preserved space and good alignment of the 
humerus.  X-rays of the left shoulder showed some mild 
decrease in the glenohumeral joint with a small osteophyte on 
the inferior surface of his humerus without contact at the 
glenoid.  

A diagnosis of bilateral shoulder pain was rendered.  The 
examiner noted that the veteran had a right rotator cuff 
repair from which he had recovered, with strength and good 
range of motion, and only minor disability for the 
intermittent pain that he had with severe activity.  He 
further observed that the veteran's left shoulder was more 
consistent with an impingement type bursitis type pain which 
could be treated conservatively.  The veteran maintained 
range of motion and strength and there was only minor 
disability.  

In a December 1997 rating determination, the RO granted 
service connection for impairment of the left shoulder and 
impairment of the right shoulder with history of surgery, and 
assigned 10 percent disability evaluations, respectively.  

In his January 1998 notice of disagreement, the veteran 
indicated that both shoulders had become dislocated and that 
he might possibly have surgery on his left shoulder.  

Outpatient treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of an August 1997 
visit, he was noted to have minimal right shoulder 
complaints.  At the time of an October 1997 visit, the 
veteran reported having occasional left shoulder pain at 
night when sleeping on his left side.  He noted that his 
right side was doing well.  It was the examiner's assessment 
that the veteran had left subacromial impingement.  In a 
January 1998 outpatient treatment record, the veteran was 
noted to be complaining of left shoulder pain that would wake 
him up at night.  He also reported occasional numbness in the 
area.  The pain was located over the lateral aspect of the 
acromion and became slightly worse with overhead activities 
or with overuse caused by physical demands.  A diagnosis of 
left shoulder subacromial impingement was rendered.  

In September 2000, the Board remanded this matter for 
additional development to include performing a VA examination 
and obtaining additional outpatient treatment records.  

Treatment records obtained in conjunction with the Board 
remand demonstrate that at the time of a July 1998 visit, the 
veteran complained of bilateral shoulder pain with 
intermittent numbness at night.  The examiner noted that the 
veteran reported having had pain in his shoulder for the past 
six months.  At the time of an August 1998 visit, the veteran 
was noted to have a mildly positive impingement sign.  He had 
discomfort with cross arm adduction, bilaterally.  Good motor 
strength was present throughout.  Both upper extremities were 
neurovascularly intact.  A diagnosis of bilateral impingement 
syndrome was rendered.  The veteran's shoulders were injected 
with lidocaine, marcaine, a one cc of celestone in the 
subacromial bursae, bilaterally.  

During an October 1998 visit, the veteran complained of 
bilateral shoulder pain.  Active range of motion was within 
normal limits.  The veteran had a painful arc on the left 
from 90 to 150 degrees.  Strength was 5/5 for both the left 
and right.  On the left, flexion, abduction, and external 
rotation were not graded due to pain.  Compression rotation 
was negative.  At the time of a February 1999 visit, the 
veteran reported having pain in his right shoulder.  Physical 
examination revealed full range of motion for the shoulders.  
A diagnosis of chronic shoulder pain secondary to rotator 
cuff repair was rendered.  At the time of a March 1999 visit, 
the veteran was again diagnosed with bilateral shoulder pain.  

In May 1999, the veteran was involved in an automobile 
accident.  His right trapezius was noted to have a mild 
spasm.  At the time of a July 1999 visit, the veteran 
complained of bilateral shoulder pain.  He reported that his 
arm became numb if he slept on it wrong or raised it above 
his head for too long.  Shoulder pain was also reported at 
the time of a November 1999 visit.  The veteran stated that 
taking ibuprofen was effective.

During a January 2000 visit, the veteran reported having 
intermittent pain, mostly when sleeping on his shoulders.  
Physical examination revealed no supraspinitus or 
impingement.  He had full range of motion and good strength.  
A diagnosis of mild bilateral A/C arthrosis was rendered.  

In March 2001, the veteran was afforded a VA examination.  
The veteran described some pain with overhead use.  He had 
some fatigability and crepitation with occasional catching of 
the right shoulder.  He also noted inconsistent problems with 
the left shoulder.  The veteran stated that he had shoulder 
pain and numbness in his hands, which interfered with his 
sleep.  This resolved if he switched positions.  

Upper extremity examination revealed that the veteran was 
very muscular.  He had no signs of atrophy of the arms or 
shoulders.  He had some arthritis at the acromioclavicular 
joints, bilaterally, noted by nodularity of these regions.  
Range of motion revealed 100 degrees of external rotation on 
the right and 90 degrees of abduction versus 90 degrees on 
the left.  Internal rotation was to T6 on the right and T10 
on the left.  Forward flexion was to 180 degrees.  Abduction 
was to 180 degrees, both passively and actively.  The veteran 
had mild tenderness on supraspinitus and infraspinatus 
testing.  Cross arm and biceps were negative.  Sensation was 
intact.  Neurovascular examination was also intact.  X-rays 
of the shoulders were normal with postoperative changes on 
the right side.  

The examiner indicated that the veteran did not have any 
truly limiting factors but did have pain primarily with 
overhead use.  He did not have any distinct locking or 
instability.  The examiner further noted that there was some 
mild loss of endurance and weakness but there was no atrophy 
or disturbance of locomotion or interference with 
weightbearing.  

At the time of an August 2001 visit, the veteran reported 
having left shoulder pain along with left arm pain and 
numbness.  There was trigger point pain at the left medial 
scapula.  Strength was normal as was sensation.  X-rays of 
the C-spine revealed degenerative joint disease at C5-6, C6-
7.  

A September 2001 MRI revealed segmental mild to moderate 
canal stenosis from C3-4 through C6-7 secondary to 
spondylosis, facet arthritis, and disc protrusions.  

At the time of a December 2001 visit, the veteran reported 
having left shoulder pain with radiation down his arm and 
numbness in the 4th and 5th fingers.  A diagnosis of left 
upper extremity paresthesias was rendered.  

In a March 2002 memo, the veteran's family physician 
indicated that the veteran did not complain of constant pain 
or night pain but continued to have predictable left shoulder 
pain that limited his range of motion, particularly in 
external rotation.  He listed diagnoses of right shoulder 
impingement syndrome, corrected by surgery, and left shoulder 
impingement syndrome, moderate/intermittent symptoms.  

At the time of a March 2002 outpatient visit, the veteran 
reported having decreased range of motion in his left 
shoulder.  Physical examination revealed a nontender right 
shoulder with full range of motion.  The left shoulder had 
pain with impingement sign and restricted external and 
rotation motion.  A diagnosis of bilateral impingement was 
rendered.  

At the time of an April 2002 visit, the veteran reported that 
his left shoulder was painful and interfered with his sleep.  
He also complained of numbness in the left hand for about 4 
or 5 months with loss of strength.  Physical examination 
revealed decreased range of motion for abduction and 
adduction.  Muscle tone was symmetrical and there was no 
atrophy.  The veteran had decreased touch sensation on the 
left 4/5 digits.  He also had strong equal grasps.  A 
diagnosis of degenerative joint disease of the C-spine was 
rendered.  

At the time of an August 2002 visit, the veteran complained 
of shooting pain down his left arm without weakness.  There 
was positive touch point tenderness over the A/C joint.  
There was no crepitus.  Decreased motion was present with 
abduction.  Neurological examination was intact.  There was 
symmetrical muscle tone in the upper extremities.  An x-ray 
of the left shoulder revealed no fractures or other acute 
osseous or articular abnormalities of the left shoulder.  The 
humeral head was well situated within the glenoid fossa and 
the joint space was adequately maintained.  The A/C joint was 
intact.  A moderate spur projected inferiorly from the 
acromion to the region of the rotator cuff.  The adjacent 
soft tissues and ribs were unremarkable.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint.  

Although the veteran is currently rated under Diagnostic Code 
5203 for each shoulder, he does not demonstrate malunion or 
nonunion with or without loose movement of the clavicle or 
scapula.  His main symptoms are limitation of motion of both 
arms/shoulders and pain. 

With regard to 5201, the Board notes that at the time his 
October 1997 VA examination, the veteran had left shoulder 
elevation to 180 degrees, internal rotation to 70 degrees, 
and external rotation to 90 degrees.  His right shoulder had 
internal rotation to 60 degrees and external rotation to 65 
degrees.  During an October 1998 visit, active range of 
motion was within normal limits.  The veteran had a painful 
arc on the left from 90 to 150 degrees.  At the time of a 
February 1999 visit, physical examination revealed full range 
of motion for the shoulders.  During a January 2000 visit, 
the veteran had full range of motion and good strength.  

At the time of his March 2001 examination, range of motion 
testing revealed 100 degrees of external rotation on the 
right and 90 degrees of abduction versus 90 degrees on the 
left.  Internal rotation was to T6 on the right and T10 on 
the left.  Forward flexion was to 180 degrees while abduction 
was to 180 degrees, both passively and actively. 

At the time of March 2002 outpatient visit, the veteran 
reported having decreased range of motion in his left 
shoulder.  Physical examination revealed a nontender right 
shoulder with full range of motion.  The left shoulder had 
pain with impingement sign and restricted external and 
rotation motion.  Physical examination performed at the time 
of an April 2002 visit revealed decreased range of motion for 
abduction and adduction of the left shoulder.  

The Board has considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Stated differently, the evaluation is 
not based purely on the veteran's best range of motion.  
Rather, it is based on the veteran's function use as 
determined by such factors as pain, limitation of motion, 
pain on use, weakness and excess fatigability.

The veteran has continuously reported having pain at the time 
of every VA examination and at the time of almost every 
outpatient visit.  At the time of his October 1997 VA 
examination, the veteran had a positive impingement sign on 
his left shoulder.  The examiner also noted that the veteran 
had intermittent pain with severe activity.  

Pain was also noted at the time of a July 1998 visit, with 
the examiner noting the veteran to have a mildly positive 
impingement sign.  Discomfort with cross arm adduction was 
also noted at that time.  During an October 1998 visit, the 
veteran had a painful arc on the left from 90 to 150 degrees.  
On the left, flexion, abduction, and external rotation were 
not graded due to pain.  Shoulder pain was again noted at the 
time of March and July 1999 visits.  

Moreover, at the time of the veteran's March 2001 VA 
examination, the examiner noted that the veteran primarily 
had pain with overhead use and stated that there was some 
mild loss of endurance and weakness.  In addition, in his 
March 2002 memo, the veteran's family physician indicated 
that the veteran continued to have predictable left shoulder 
pain that limited his range of motion, particularly in 
external rotation.  Furthermore, at the time of a March 2002 
outpatient visit, the left shoulder had restricted external 
and rotation motion and pain.  Also, at the time of an April 
2002 visit, physical examination revealed decreased range of 
motion for abduction and adduction.  Finally, at the time of 
an August 2002 visit, the veteran complained of shooting pain 
down his left arm without weakness and there was positive 
touch point tenderness over the A/C joint and decreased 
motion with abduction.  

Taking into consideration the pain and limitation of function 
due to all factors, a 20 percent evaluation is warranted for 
both the left and right shoulder disorders under DC 5201.  
Our decision regarding overall function impairment is 
supported by the private medical evidence dated in 2002 and 
2003.  In august 2002, he voiced complaint of the left and 
right shoulders, with decreased range of motion and pain.  In 
December 2002, he had pain on the left.  In January 2003, 
there was some rotator cuff pathology.  In February, it was 
reported that surgery was scheduled.  An evaluation in excess 
of 20 percent under DC 5201 is not warranted even when 
considering pain and limitation of function.  Specifically, 
loss of functioning arising from pain and weakness or other 
factors does not raise the veteran's level of disability to 
that akin to limitation of motion being limited to midway 
between the side and shoulder level.  Even the most recent 
medical evidence does not suggest that functional impairment 
is significantly limited below shoulder level.  The Board has 
considered the veteran's statements and the medical findings.  
However, neither the objective evidence nor the veteran's 
subjective statements establish that there is significant 
functional impairment below the shoulder level.

With regard to any neurological impairment a September 2001 
MRI revealed segmental mild to moderate canal stenosis from 
C3-4 through C6-7 secondary to spondylosis, facet arthritis 
and disc protrusions.  There have also been reports of 
radicular pain.  In 2003, medical records reflect ulnar nerve 
damage and a transposition at the left shoulder.  However, 
there is no competent evidence linking the neurological 
deficit to the shoulder disability.  Rather, it appears more 
likely that there is neurological impairment associated with 
the cervical spine and the ulnar nerve at the elbow.  
Regardless, in the absence of evidence attributing 
neurological deficit to the shoulders, a separate 
neurological  evaluation is not for consideration.  38 C.F.R. 
§ 4.14 (2002). 

Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left or right shoulder disorders.  There has also 
been no demonstration that his left or right shoulder 
disorders have markedly interfered with employment  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected postoperative residuals of the 
right shoulder and left shoulder impingement disorders and 
that the record does not suggest, based upon these findings 
documented within the clinical reports, that the appellant 
has an "exceptional or unusual" disability such to require 
referral to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service.


ORDER

A 20 percent evaluation for postoperative residuals of a 
right shoulder disorder is granted subject to the controlling 
regulations applicable to the payment of monetary benefits.

A 20 percent evaluation for left shoulder impingement 
disorder is granted subject to the controlling regulations 
applicable to the payment of monetary benefits 



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

